N THe UNaTeD STATES DISTEtTCT
bi Sige Roe THe UdeSTERN OTSTRALCT oP
Massouer wesTeen OTITSION

 

 

 

 

 

@
Edward TT. Gleason , |
DeGencart, Case No. | 1-001372- 01- C2-
a W- GAF
UNIT20 STATS ot AMeec0cA.
Plantae

 

 

 

Motion — Ss ie <8 Quit es

 

 

Reoozedi 098

 

 

 

Comes pow the Oeferdant actina_ in deo se

 

bespeclfully osts this Pmosble much Meo

 

withdeavs | his laa of Guilt and to appoint

 

 

eA Counsel 0. Fudee Be ee pecceecinas, |
Scoot

 

 

 

a wn Surcpcest
The Defendants te and \U Amendment's :

 

woepe violated on uly Sah 2o20 with whe

 

¥7-00132- O1-Ce- WONT

stoet Ce is teial, “The Rico sche CORe “iO.

 

 

The Dstencant wear +o terial on July IS 2929,
LOLTH “THE UNDERSTANDING THAT THe oTHse Alle Gen

 

| Go - CONSPIRATORS ON THE DNOTCTIMENT HAD _

 

THere GuttT? PlLeAs AacePTeD BY WHe Couet

 

Berore “TUR SerecTton Pecan. OureTNG TRA

 

[THe (C&teNOANT “Fett Ostense Counse. Torn

 

CBSGOoD WAS GINING 2@eRtonsous and INADeQuayTe

 

LES sdd 4 AbDGLSS-BP- posdment te Filed dada paglakesNG TRTAL

 

 

 

 

C)

 
Thc. 2tenNbDan Decitoeh. JO Sto The ETAL

 

AND 2NTe@ a PlsA OF QUIT LTT THe

 

OPTION TO Pesseene His APPeAl ePTaHIS. “THIS

 

OCCURLEN on Suly Yah 2020. IT WASNT

 

UNTIL AFrTee THe OsFSNOQNT PLEAD GUTUTY

 

DURING TATAL THAT THE DsFeNOANT came “lo

 

 

UNDERSTAND THAT ONE CoO- DOFFENOANT, MAICHREL

 

LIINN ODO Nor IN FAcT Have A PLEA ce GLUT

 

fice OTS) . GO vei COU “he. Court 0£cae Os

 

WELL elect THIS. Me LoINNS PL_zsA oe GUT

 

LAs Tl AgcePT29 BO THES Court, UNTIL “JULY

 

 

2\_ofF 20278. Wort CH Tae | OAVS Arlee THe
OFF2N OANT GLzZASon's | PES: oF CU ahs

 

ACCEPTED DueTNe DeEFeNOANT's TeTAL. NO MotcoN

 

[TO -SSnN2e ANCE UU AS BROUGH] Bere? THES Cougi

 

 

VEPCAULY of OiHeeyorse O5 “THe Court Pece2e0S
LOTLL Petlecy, CO - DeFenDANT MicHAst LINN.

 

BY ALL PRIeEHTS Stour Have Geezn AT “TRIAL.

 

VOIENN 'S PLEA oF GUTMLT LIAS Nor AccePTzeO

 

Peroge THe sSTAgT OF TRIAL. OFFsNDANT GLEASON _

 

uys P02 TUOTCc2eb BOS THe COugTS EN ALLO DING

 

MICHAZL LOLNNS PleA ce Gistrl TO. Ce AccsPtD

 

Aree OGLeAson S TRIAL, Lotisn No Severe ance

 

 

Morton us 7E120 Getoes THIS coucr Ton

 

 

Pe scout Saanic. THES THe Couct. Bite
CO- OFFSNOANT _UIINN ee Sh AND .AOtuS. “A46

 

LOHAT <The OQuliComse A OSFenOANT GLEASON'S

 

    

“T OCBSS 4:17 cn BP+D6q Mt6OW Rife 7D. Page ers AccEePy,

 

 

 

  

 
Co- O=FeNOANT MichAEL WINNS PLEA. THepetore

 

MichAstl vwoOLNN wAS Given A SHOW CR FAVORTTTESM™.

 

AT THe Tame he Wuey was Serectso

 

BJeZPOPADY HAD ATIACH2H Tiselt. To Both ce :

 

THe OsFeNOAnNTS, GleAson ane LdINN a

 

 

ALLE GATILON tele THIS CoueT Recause NeatHEer
Des+eNOANT Had A ee

 

PUHTS 0 Gm AS SC OUgTS  Veceeos wor) ,

 

 

Perecy. AGAIN 2MPHASTSING OsF2NOANT LINN,

 

 

HAVING AOVANTAGe “TO UNDERSTAND  OFFen OANT
GL SASoN'S OuUrcems OURTNG VRTEAL  RBeteoes

 

Os+eNOANT LOTNNS Pr.3A o€ GUTIT was AocepTeO. —

 

$S0 2. Cerm, © i1(dA)li) peice to ths cougt

 

 

~Occepriqa” the. plea, vies defendant may
woirthdeard Quilty plea Foe Oe Eye |

 

MiocHAsL GOENN Lowa GINEN On UNFATR.

 

 

J ADVANTAGZ0OUS OPPORTUNITY TO See We FOdACO

 

OLE ASON VdoulO PF AGQUITT20 AT TRTAL Ostoer

 

LINN FINAL T220 HIS Plea, CS-OeredOanT LOINN

 

PCouco AT “THAT Tame Peruse To —

 

PACIRI Cr PATS TN He AccePTANC2 cf his

 

Plea GecAus2 AT THe Time VOINN's “TRIAL e

 

WWouLm Gs ovee, THeee unas mo Stnzeance

 

MOTION “Enis, DtteNORNT LoTNN was allowed

 

to STEP AuRAY team TRIAL wWitttour A

 

SEV2LANCE og. A GuoITys cca RetFoes “THis hee

 

THE: - PUES: cf. COTMTNAL  PiocsOu2: SUGEEO Be

 

Gas lois LN

 

 

 

 

 

 

 
SATISETED of8 UNSATIUSFAstQ CermaoNAL MATTERS.

 

Hl be. LAL SHOULD Cs APO arsO To All DsSFsnGANntTS. |

 

UNOsP FeO. Ceim. ep Wdd)(2)\(B) davendan may

 

 

wWithdeard Fon = ‘. of Quit e he con
KJ
shoo Q fair and. ss ee

 

{Phe withdeaal te Boo 2. and yt standiec|

 

 
 

 

   

 

a Oars, W273 Sd Jor nob) 4% Cie. 20ck),
about Oe S006NECUS ot INADEQUATE LEGAL

 

ADytce MAY Also Consdamits a Gaie and iat 2

 

JS
LERIO“y foe Olea withdeausal, EVEN without a shosina,

 

ce peziudics, wohen the faites +s urthdeass iS

 

 

Rebels ovicg. 4o- ae es a
BOlo), DeFen CANT CG) S Ase PLEA WAS CoeeceO

 

AY OSFSnNS2 ATTORNEY Wot GSGOOD BY WAY oe

 

 

BAD NADs quate AOYT cz, BP And Foe WHIcH,

 

COseceO DEFEeNOANT GLeASON UZINTO EeNTE@ING A

 

sn of CUTEE of dou 2 of OSFSNOANT GLEASON'S

 

CRIMINAL TVeTAL Dul? \4 2O20. DPeFeNOANT'S

 

AITORNZY  TOHN CSCOOD _ SIATEO TO .OSFSnNOANy AT

 

TEAL. THAT THe EVIDENCE WAS OyV22LOHELMING

 

LAO ais OsteetTiveS TesTamon’ on don Land &

 

of TRIAL was CLEAR ANDO CONVINCING, and THe

 

OSFENOCANT LW OULO MesT Surely BE bee QUILT Y,

 

JOtN OSGOo TINSTRUCTEO “THe OsFENOANT “To PLeAO

 

 

QUTITY, TsttN OSGO0O CourO Not and Uden Not
[knows ort THe Dues VzoDTcT mab Have zeal

 

AT tHe NO e@ RTA THeeeBy GINING OzrenOANT _

 

 

 

 

Cas
 

Bleason) SRRONZouS ANO ANADEQUATE LEGAL,

 

ANTS.

 

We. Gleason wold late THe Court “TS —

 

Perce: NOT Ce THAT oe U2 MONTHS | SINCce HIS

 

ney AU. Aep2 Pane. lis HAs ALATMEO ane

 

WasNiAxNs 42s TT NNOGENCE. ANOQ ONLY 2cr

 

 

OpessurpsD BO HIS MITORNER TotW cR@oad FO
Sts. Disa cee Cis DUCTS AL. ,

 

 

Fok REASon'S STATED ARNE, OsesNOANT LOTSHss _
THss Courer G@ANT Has MOTTON WO WETHOeAO

 

HIS GuUtUTY PLEA ANO GeANT Nsid COUNSZL FOR

 

FPFUIURS PROCEEDINGS.

 

 

 

Lt €dwaecd Gleason declage Unclee the

 

penalty of Peeiuesl On (oh day) of Septem bee

 

2020. ee a\\ ~ aldwe Foreao ing \ itep mes iS

 

 

teue a Cogeect, Fuoco aad signed BY

 

) Saxon

 

 

Ws) coed ot Cl eeee

 

i

 

 

 

 

 

a ae ead

 

 

 

Nept 3090 tir Bates (>. (Nb. —
a Qe Bic”

 

 

 

 

 

 

 

 

nt160__ Filed 09/21/20 Page-5-of 5

(5)

 
